Title: To James Madison from William C. C. Claiborne, 7 September 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


7 September 1803, “Near Natchez.” Has reason to believe “that much of the vacant Land in Louisiana, will be covered by fraudulent grants” before the U.S. takes possession. Don Joseph Vidal, commander of the Spanish post across the river from Natchez, “manifests great solicitude” that his friends in the Mississippi Territory “should possess themselves of Lands in his vicinity.” Has learned that inhabitants of Natchez and Adams County “have within a few weeks past surveyed and partially improved much Land west of the Mississippi,” expecting to gain title. Has also learned that several civil and military officials of Louisiana have claimed “bodies of Land, from six to twenty leagues square,” and that these lands are being sold “at very reduced prices,” as low as ten cents an acre. Fears that “the same frauds” are being committed in Louisiana that took place in the Mississippi Territory before the treaty of 1795. Will write to Daniel Clark on this subject and will further investigate “the extent of these fraudulent transactions.” Adds in a postscript that because it is generally believed that Monroe will negotiate for East and West Florida, vacant lands in those territories “are in great demand”; believes “that in a few months near’ly the whole of the valuable land in that quarter, will be covered by Spanish grants.”
 

   
   RC (DNA: RG 59, TP, Orleans, vol. 2). 2 pp.; in a clerk’s hand, signed by Claiborne; docketed by Wagner as received 2 Oct. and with the notation: “Fraudulent grants in Louisiana and Florida.” Printed in Carter, Territorial Papers, Orleans, 9:26–27.


